Opinion by
Tilson, J.
In accordance with stipulation of counsel and on the authority of New York Merchandise Co. v. United States (8 Cust. Ct. 209, C. D. 607) the brass base shells in question were held dutiable at 35 percent ad valorem under paragraph 353, as parts of articles having as an essential feature an electrical element or device, such as signs, as claimed. It was also stipulated that the *368marcel irons in question are chiefly used in the household for utilitarian purposes. The claim at 40 percent under paragraph 339 was therefore sustained, following Abstract 38680.